Citation Nr: 9922738	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-33 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for eye disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1951.  

In 1983, the veteran commenced a claim alleging entitlement 
to service connection for glaucoma and cataracts secondary to 
service-connected burn scars of the face.  In a December 1985 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania denied the claim on 
the basis that the service medical records failed to disclose 
any complaints and/or treatment of the eyes and that the 
separation examination was negative as to the presence of any 
eye disabilities.  Also, pathology of the eyes was not noted 
on VA examination of April 1952.  Notice of the RO's denial 
and information concerning the veteran's appellate rights 
were addressed in a letter dated in December 1985.  The 
records show that the veteran filed a notice of disagreement 
in February 1987, but it was not timely.  See 38 C.F.R. 
§ 20.302(a) (1998).  Therefore, the RO's decision became 
final.

In 1997, the veteran applied to reopen his claim, but in a 
March 1997 decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
that March 1997 determination.  A notice of disagreement was 
submitted in September 1997.  In October 1997, a statement of 
the case was issued and the veteran submitted his substantive 
appeal.  Initially, he requested a hearing and one was 
scheduled, but he canceled it. 


FINDINGS OF FACT

1.  In an unappealed decision of December 1985, the RO denied 
the claim of service connection for glaucoma and cataracts 
secondary to service-connected burn scars of the face on the 
basis that the service medical records failed to disclose any 
complaints and/or treatment of the eyes and that the 
separation examination was negative as to the presence of any 
eye disabilities, and that pathology of the eyes was not 
noted on VA examination of April 1952. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in December 1985 is cumulative and redundant, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

The RO's December 1985 denial of the claim of entitlement to 
service connection for eye disorders is final; evidence 
submitted since that denial is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The 1948 enlistment examination reflects findings of 20/20 
uncorrected vision bilaterally.  The service medical records 
show that in 1951, the veteran sustained second degree burns 
to his face, both hands, and the anterior surface of the 
right knee.  The burns were caused by powder explosives.  The 
nursing notes show that the veteran's face had to be cleansed 
and the eyes irrigated.  The 1951 separation examination 
reflects findings of 20/20 uncorrected vision bilaterally.  

On VA examination of April 1952, the veteran complained of 
burning when he used his eyes for long periods or when he was 
exposed to bright lights.  His uncorrected vision was 20/20 
bilaterally.  The examiner noted that there was no apparent 
limitation of motion or irritation of the lids and that the 
lashes were intact.  

Service connection for burn scars of the face, hands, right 
anterior knee and eyelids was established by rating action of 
April 1952.  In 1983, the veteran commenced a claim alleging 
entitlement to service connection for glaucoma and cataracts 
secondary to service-connected burn scars of the face.  

In a December 1985 decision, the RO denied the veteran's 
claim on the basis that the service medical records failed to 
disclose any complaints and/or treatment of the eyes and that 
the separation examination was negative as to the presence of 
any eye disabilities.  Also, pathology of the eyes was not 
noted on VA examination of April 1952.  The veteran initiated 
appellate action by filing a notice of disagreement, but it 
was filed after the period provided by law.  See 38 C.F.R. 
§ 20.302(a) (1998).  Therefore, the RO's decision became 
final.  Decisions of the RO are final under 38 U.S.C.A. 
§ 7105 (West 1991); however, the VA must reopen the claim and 
review the former disposition of the case where new and 
material evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's denial of the claim in 1985.  That evidence 
consists of duplicates of the nursing notes found in the 
service medical records, VA treatment records from the 1980s, 
and the veteran's contentions.  

The Board finds that the copies of the nursing notes and the 
veteran's contentions are not new and material.  The service 
medical records were reviewed and considered when the claim 
was initially denied by the RO in 1985.  The veteran's 
contentions that he has suffered from eye conditions since 
his face was burned, and that his current eye conditions are 
related to his service-connected burn scars, were presented 
and considered when he initially filed the claim in 1983.  
Therefore, the evidence is cumulative and redundant, and by 
itself or in connection with evidence previously assembled it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

VA treatment records show that the veteran sought treatment 
for his eyes in 1983, 1984 and 1985.  It was noted that the 
veteran had a visual deficiency, and one report reflects a 
reported impression of borderline ocular hypertension.  The 
records also show that the veteran reported the history of 
burns to the eyes during service.  There are references to 
refraction in reports dated in 1983 and 1985.  

The Board finds that this evidence is new in the sense that 
it demonstrates that the veteran currently suffers from 
conditions that affect his eyes.  However, the evidence is 
lacking with regard to opinions linking those conditions to 
the burns sustained during service, or the service-connected 
eyelid scars.  Therefore, by itself or in connection with 
evidence previously assembled it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claim of entitlement to service connection for eye disorders 
is not new and material, thus the claim is not reopened. 


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for eye disorders.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

